Citation Nr: 1415394	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  08-20 146	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a bilateral shoulder disability.  



REPRESENTATION

Appellant represented by:	American Legion 



ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 2003 to May 2004 and January 2005 to November 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania.  

This matter was remanded by the Board in May 2012.

The Board has reviewed all evidence of record, including that found on Virtual VA.


FINDINGS OF FACT

1.  The Veteran has current lumbar strain that began in service. 

2.  The Veteran has current bilateral shoulder strain that began in service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(2013).

2.  The criteria for service connection for a bilateral shoulder disability have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection requires evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Analysis

At a July 2007 VA examination the examiner diagnosed lumbar and bilateral shoulder strain "by veteran report only."  The Veteran is competent to report his symptoms.  The fact that the examiner interpreted the Veteran's reports as supporting a current diagnosis serves to establish a current disability.

Service treatment records include a September 2005 post-deployment health assessment report in which the Veteran indicated that his back was affected by his most recent deployment.  While service treatment records show no specific complaints or findings of low back or bilateral shoulder symptoms, the Veteran has nevertheless reported to VA and private practitioners that while on active duty, he began experiencing pain in his low back and shoulders as a result of wearing heavy armor and carrying a heavy back pack.  The service treatment records and the Veteran's reports provide competent and credible evidence of an in-service incurrence relating to low back and bilateral shoulder disabilities.  See Layno, supra.  

At the July 2007 examination, the examiner considered the Veteran's reports of symptoms beginning in service and made the diagnoses based on those reports.  This provides evidence of a nexus between the current disabilities and service.  The Board further notes that the Veteran sought service connection within a short period following his separation from service in November 2005.  
 
The elements for service connection have been established.  Accordingly, the claims of service connection for low back and bilateral shoulder disabilities are granted.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for a low back disability is granted. 

Entitlement to service connection for a bilateral shoulder disability is granted.  



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


